April 20, 2012


Ms. Jennifer Gossom Martin
Schell Cooley LLP
15455 Dallas Pkwy., Suite 550
Addison, TX 75001
Mr. Shawn Malcolm McCaskill
Godwin Ronquillo PC
Renaissance Tower
1201 Elm Street, Suite 1700
Dallas, TX 75270-2041

RE:   Case Number:  10-0995
      Court of Appeals Number:  05-08-01099-CV
      Trial Court Number:  04-00335

Style:      DR. ERWIN CRUZ
      v.
      ANDREWS RESTORATION, INC. D/B/A PROTECH SERVICES AND RUDY MARTINEZ v.
      CHUBB LLOYDS INSURANCE COMPANY OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |